United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
J.G., Appellant
and
NATIONAL ENDOWMENT FOR THE ARTS,
THE NANCY HANKS CENTER,
Washington, DC, Employer
_________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1437
Issued: September 27, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application dated May 23, 2010, appellant filed for review of a November 29, 2010
decision of the Office of Workers’ Compensation Programs’ (OWCP) which denied his claim for
an injury in the performance of duty. The appeal was docketed as No. 11-1437. Appellant
submitted a timely request for oral argument, explaining the need to address the evidence of
record before the Board.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board. In the present appeal, appellant’s request was timely filed and a need for
oral argument was advanced. The Board has jurisdiction over the merits of appellant’s claim.
The November 29, 2010 OWCP decision found that the medical evidence did not address the
factual history of how the injury occurred. Appellant contends that his condition was sustained
in the performance of duty. He also contends that the medical evidence supports his claim. The
Board, in its discretion, grants oral argument.

IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-1437 be granted.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

